Case 2:20-cv-10627-KM-ESK Document 39 Filed 12/28/20 Page 1 of 11 PageID: 969




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY



 MEDWELL, LLC,
                                                  Case No. 20–cv–10627–KM–ESK
                Plaintiff,

       v.                                             OPINION AND ORDER

 CIGNA CORPORATION, et al.,

                Defendants.


KIEL, U.S.M.J.
            THIS MATTER is before the Court on the motion to seal (Motion to Seal)
 filed by defendants Cigna Corporation, Cigna Health and Life Insurance Company,
 Cigna Healthcare of New Jersey, Inc., and Connecticut General Life Insurance
 Company (collectively, defendants) (ECF No. 28), seeking an order sealing
 “Exhibits A and B” (ECF No. 23) to the Second Declaration of Steven L. Penaro,
 Esq. (ECF No. 22-2), which was submitted in support of defendants’ sur-reply (ECF
 No. 22) to plaintiff’s motion to remand (ECF No. 8).      Plaintiff opposes the Motion
 to Seal.     (ECF No. 34.) Defendants filed a reply brief in further support of the
 Motion to Seal.     (ECF No. 36.) For the following reasons, the Motion to Seal is
 GRANTED.

                                    BACKGROUND

            Plaintiff filed the complaint in the Superior Court of New Jersey, Bergen
 County on July 3, 2020.      (ECF No. 1-2.) Plaintiff is a healthcare provider that
 claims defendants stopped paying certain claims it submitted for services provided
 to defendants’ insureds.    (Id. ¶¶ 9, 30, 31.) Plaintiff asserts: (i) breach of contract;
 (ii) breach of the implied covenant of good faith and fair dealing; (iii) quantum
 meruit; (iv) unjust enrichment; (v) promissory estoppel; (vi) equitable estoppel; (vii)
 tortious interference with current business relations; (viii) tortious interference
Case 2:20-cv-10627-KM-ESK Document 39 Filed 12/28/20 Page 2 of 11 PageID: 970




 with prospective economic advantage; and (ix) negligence.       (ECF No. 1-2 pp. 10–
 17.)
         Defendants removed this matter on August 17, 2020 pursuant to 28 U.S.C.
 §§ 1331, 1441, and 1446 because plaintiff’s claims “arise under and are preempted
 by the Employee Retirement Income Security Act of 1974 [(ERISA)] … thus
 supplying federal question jurisdiction.”     (ECF No. 1 p. 1.) Plaintiff’s motion to
 remand followed.    (ECF No. 8.)     Defendants opposed, arguing, in part, that
 removal was proper under ERISA § 502 “because this Court has federal question
 jurisdiction over [plaintiff]’s unjust enrichment claim and supplemental
 jurisdiction over [plaintiff’s] remaining state law claims.”   (ECF No. 13 p. 4.) In
 reply, plaintiff disputed whether defendants met their “obligation to first establish
 the existence of plans governed by” ERISA (id. p. 3), since defendants “failed to
 provide the actual copies of the plan documents [or] proof of the actual assignments
 for the Court’s review.”   (ECF No. 14 pp. 12, 13.)
         On October 26, 2020, District Judge Kevin McNulty entered a procedural
 order (Procedural Order) stating, “[plaintiff] argues for the first time in its reply
 brief that [defendants] have failed to establish that there is no anti-assignment
 clause in [defendants’] plans with patients treated by [plaintiff] that would void
 any assignment.”    (ECF No. 21 p. 1.)      The demonstrable absence of an anti-
 assignment clause would support a finding of complete preemption under ERISA
 and thus establish the Court’s “federal question” subject matter jurisdiction.   (Id.
 p. 2.) Judge McNulty directed defendants to file a sur-reply addressing the issue
 with “[a]ccompanying exhibits,” if necessary.     (Id.)
         Defendants filed their sur-reply on November 2, 2020.         (ECF No. 22.)
 The sur-reply included the Declaration of John P. DiManno, a Senior Advisor in




                                           2
Case 2:20-cv-10627-KM-ESK Document 39 Filed 12/28/20 Page 3 of 11 PageID: 971




 the Special Investigations Unit at “Cigna”1 (DiManno) (ECF No. 22-1), along with
 the Second Declaration of Steven L. Penaro, Esq. (ECF No. 22-2, with placeholders
 for “Exhibits A and B.”        (ECF Nos. 22-3 and 22-4.) Exhibits A and B (Exhibits)
 were filed separately under seal.       (ECF No. 23.)     On November 11, 2020, plaintiff
 requested leave to file a sur-sur-reply (ECF No. 27), which the Court granted (ECF
 No. 29).        On November 25, 2020, plaintiff filed a sur-sur-reply.     (ECF No. 30.)
            Judge McNulty denied the motion to remand on December 4, 2020.            (ECF
 Nos. 32, 33.) Judge McNulty found that “Cigna produced two ‘representative’
 plans pursuant to which [plaintiff] submitted claims for reimbursement … Both
 plans affirmatively allow for assignments to a provider … So it would seem that
 Cigna has made the requisite showing.”            (ECF No. 32 pp. 5, 6.)
            While the motion to remand was pending, the present Motion to Seal was
 filed on November 16, 2020.         (ECF No. 28.)

                                        DISCUSSION

            I.      THE PARTIES’ POSITIONS

                    A.   Defendants’ Position
            Defendants believe that the Exhibits “reflect important, commercially
 sensitive, highly confidential, and proprietary product details regarding the plan
 terms for plans that Cigna administers for its clients.”               (ECF No. 28 ¶ 4.)
 According to defendants, the Exhibits also “reflect details regarding the operation
 of the plan and how benefits are paid … These details are the product of private
 contractual negotiations between Cigna and its clients,” and the plans “are the
 property of third parties, not Cigna, [so] Cigna is not at liberty to disclose the
 proprietary details of its clients’ benefit plans.”      (Id. ¶¶ 5, 6.) They contend that



      1    DiManno’s Declaration does not specify whether he is employed with Cigna
Corporation, Cigna Health and Life Insurance Company, or Cigna Healthcare of New Jersey,
Inc. (collectively, Cigna).


                                               3
Case 2:20-cv-10627-KM-ESK Document 39 Filed 12/28/20 Page 4 of 11 PageID: 972




 “[t]he disclosure of these details would place Cigna and its clients at a competitive
 disadvantage if one [of] their competitors obtained the proprietary information
 contained in the Exhibits.”       (Id. ¶ 7.)       Defendants also claim that “[a] less
 restrictive alternative to sealing the Exhibits is not available because Cigna must
 submit [the] Exhibits … in response to the Court’s Procedural Order … to establish
 that some of the benefit plans at issue do not contain anti-assignment provisions.”
 (Id. ¶ 8.)
          In support of the Motion to Seal, Defendants also rely on the Fourth
 Declaration of DiManno.         (ECF No. 28-3.)           DiManno declares that the
 information contained in the Exhibits “include[s] details regarding the operation
 of the benefit plan and how benefits are calculated and paid” and “are the product
 of private contractual negotiations between Cigna and its clients.”            (Id. ¶ 8.)
 “This information, if made public, would cause harm to Cigna, as it would place
 Cigna [ ] at a competitive disadvantage if one of its competitors obtained the
 information in these documents.”       (Id.)       DiManno further declares that “Cigna
 considers these details proprietary and confidential and diligently protects against
 their disclosure to the public.”     (Id. ¶ 9.) Defendants also provided a detailed
 Index with their Motion to Seal, satisfying Local Civil Rule 5.3(c)(3).      The Index:
 (i) identifies the party requesting material to be sealed; (ii) describes the basis for
 sealing, i.e., the legitimate interest that warrants the relief sought; (iii) articulates
 clearly defined and serious injury that would result if the relief sought is not
 granted; and (iv) explains why a less restrictive alternative to the relief sought is
 not available.     (ECF No. 28-4.)
               B.     Plaintiff’s Position
          In opposition to the Motion to Seal, plaintiff points out that defendants
 have “routinely filed” documents relating to summary plan descriptions in other
 district courts without seeking to seal such documents.             (ECF No. 34 p. 2.)
 Plaintiff also questions whether defendants’ attempt to confer with plaintiff on the



                                                4
Case 2:20-cv-10627-KM-ESK Document 39 Filed 12/28/20 Page 5 of 11 PageID: 973




 matter of sealing the subject Exhibits, pursuant to Local Civil Rule 5.3(c)(2)(i), was
 “meaningful.”       (Id. p. 4.) Plaintiff represents that, “[i]n a sincere good faith effort
 to determine the basis for Defendants’ belief that the [Exhibits] should be sealed,
 Plaintiff’s counsel requested more information.”             (Id.) The opposition also
 challenges the sufficiency of the Motion to Seal, since “Defendants’ moving papers
 do not provide any reasons or facts to support [defendants’] conclusory
 statements[.]”      (Id. p. 7.) In support of this particular argument, plaintiff states,
 “[Defendants] do not explain how Defendants’ articulated conclusory [reasons] for
 sealing outweigh the public’s strong presumptive right of public access to judicial
 records. They do not provide specific information about the nature and the extent
 of the purported injury that they might sustain should the [Exhibits] not be
 sealed.”    (Id.)
                C.     Defendants’ Reply
            In their reply, defendants contend that good cause exists to seal the
 Exhibits, which were submitted solely “to address [plaintiff]’s assertion that
 [defendants] had failed to demonstrate that [the] benefit plans [at issue] exist—for
 the sole purpose of determining jurisdiction[.]”         (ECF No. 36 p. 1.)    Defendants
 also represent that “[i]n recent years, Cigna has consistently sought leave to file
 similar documents under seal” due to the confidential nature of their terms and
 competitive harm to Cigna [in the event] those terms [are] disclosed.”         (Id.) They
 also note that the subject Exhibits are merely “tangential” to the ultimate issues
 in this matter.      (Id. p. 2.) Finally, defendants assert that courts routinely grant
 requests to seal documents containing confidential plan terms and seal judicial
 records containing trade secrets, confidential research, or other commercial
 information to prevent competitive harm where the need for confidentiality
 outweighs any right of public access to private, business documents.           (Id. p. 3.)




                                               5
Case 2:20-cv-10627-KM-ESK Document 39 Filed 12/28/20 Page 6 of 11 PageID: 974




         II.     ANALYSIS

         There is “a common law public right of access to judicial proceedings and
 records.”     In re Cendant Corp., 260 F.3d 183, 192 (3d Cir. 2001) (citation omitted).
 However, litigants can request to seal information upon a showing of “good cause.”
 Securimetrics, Inc. v. Iridian Techs., Inc., No. 03-04394, 2006 WL 827889, at *2
 (D.N.J. Mar. 30, 2006).      To establish good cause, the party moving to seal must
 make “a particularized showing that disclosure will cause a ‘clearly defined and
 serious injury to the party seeking closure.’”       Id. (citing Pansy v. Borough of
 Stroudsburg, 23 F.3d 772, 786 (3d Cir. 1994)).      The Motion to Seal is governed by
 Local Civil Rule 5.3(c)(2), which requires defendants to describe: (i) the nature of
 the materials or proceedings at issue; (ii) the legitimate private or public interest
 which warrants the relief sought; (iii) the clearly defined and serious injury that
 would result if the relief sought is not granted; and (iv) why a less restrictive
 alternative to the relief sought is not available.      L. Civ. R. 5.3(c)(2).   (See also
 ECF No. 28-4.) Once the Court evaluates each of these factors, its ultimate
 decision must derive from a balancing test placing the specific need for privacy
 against the general presumption of public access.       Pansy, 23 F.3d at 787.
                 A.    Public Concern
         As to the first factor, the Court’s determination rests on whether the
 materials sought to be sealed “involve [ ] matters of legitimate public concern.”
 Pansy, 23 F.3d at 788.     Where the materials “involve [ ] issues or parties of a public
 nature, and involve [ ] matters of legitimate public concern, that should be a factor
 weighing against entering or maintaining an order of confidentiality.”                Id.
 (citation omitted).    Plaintiff in opposition identifies no countervailing “legitimate
 public concern.”      (ECF No. 34.)    Conversely, defendants’ Index demonstrates
 that the Exhibits “[c]ontain [ ] commercially sensitive, highly confidential, and
 proprietary product details regarding the plan terms for plans that Cigna
 administers for its clients.”     (ECF No. 28-4.)     According to DiManno, “Cigna


                                             6
Case 2:20-cv-10627-KM-ESK Document 39 Filed 12/28/20 Page 7 of 11 PageID: 975




 considers the [ ] details [in the Exhibits] proprietary and confidential and diligently
 protects against their disclosure to the public.”     (ECF No. 28-3 ¶ 9.)    In light of
 DiManno’s sworn statements, and insofar as plaintiff fails to identify any
 “legitimate public concern” with regard to the Exhibits, the first factor weighs in
 favor of sealing the Exhibits.    See Pansy, 23 F.3d at 788 (“On the other hand, if a
 case involves private litigants, and concerns matters of little legitimate public
 interest, that should be a factor weighing in favor of granting or maintaining an
 order of confidentiality.”)
                B.   Private or Public Interest
           As to the second factor, the Court examines “whether there is a legitimate
 private or public interest which merits sealing the documents.”         In re: Benicar
 (Olmesarten) Prods. Liab. Litig., No. 15-02606, 2016 WL 266353, at *4 (D.N.J. Jan.
 21, 2016).    “In operation, this factor is often utilized to weigh legitimate private
 interests against the public’s general interest in disclosure, as well as the public’s
 specific interest in information involving ‘matters of legitimate public concern.’”
 Id. (quoting Castellani v. City of Atl. City, 102 F.Supp.3d 657, 669 (D.N.J. Apr. 9,
 2015)).    Again, plaintiff fails to identify any “general interest” the public may have
 in disclosure of the information contained in the Exhibits, let alone a “specific
 interest” tied to any “legitimate public concern.”         (ECF No. 34.)     Moreover,
 defendants have identified and articulated their legitimate private interest in
 seeking to seal the Exhibits.        DiManno declares that such information is
 proprietary, confidential, and the result of “private contractual negotiations
 between Cigna and its clients.”     (ECF No. 28-3 ¶¶ 8–12.)
           Courts in this District have granted motions to seal where a person or
 business has a legitimate private interest in preventing public disclosure of
 “business agreements, trade secrets, or commercial information.”       Bock v. Pressler
 & Pressler, LLP, No. 11-07593, 2014 WL 1233039, at *3 (D.N.J. Mar. 25, 2014).
 In the absence of any public interest in the disclosure of the Exhibits, and given



                                             7
Case 2:20-cv-10627-KM-ESK Document 39 Filed 12/28/20 Page 8 of 11 PageID: 976




 the confidential, proprietary, and commercial nature of the information defendants
 seek to protect from disclosure, the second factor weighs in favor of sealing the
 Exhibits.
                  C.     Clearly Defined Serious Injury
         As to the third factor, the Court determines “whether the moving party has
 demonstrated that a ‘clearly defined and serious injury’ would occur if the
 documents are publicly available.”       In re: Benicar, 2016 WL 266353, at *4 (citing
 Local Civil Rule 5.3).         “Where the moving party has demonstrated [that]
 disclosure would result in a clearly defined and serious loss of a competitive
 business advantage, factor three weighs in favor of protecting the disputed
 document.”       Goldenberg v. Indel, Inc., No. 09-05202, 2012 WL 15909, at *4 (D.N.J.
 Jan. 3, 2012).        Defendants have met their burden by providing a detailed Index
 complying with Local Civil Rule 5.3(c)(3), along with the Declaration of DiManno.
 DiManno avers that the Exhibits contain information that, “if made public, would
 cause harm to Cigna, as it would place Cigna [ ] at a competitive disadvantage if
 one of [Cigna’s] competitors obtained the information in these [Exhibits].”     (ECF
 No. 28-3 ¶ 8.)
         Plaintiff characterizes defendants’ burden of rebutting the default
 presumption of public access to judicial records as a “heavy” one.       (ECF No. 34
 pp. 10, 12 (citing Millhouse v. Ebbert, 674 F.App’x 127, 128 (3d Cir. 2017)).) But
 the Millhouse Court held that the burden is met by “showing that the material is
 the kind of information that courts will protect and that disclosure will work a
 clearly defined and serious injury to the party seeking closure.”      Millhouse, 674
 F.App’x at 128 (citing Miller v. Indiana Hosp., 16 F.3d 549, 551 (3d Cir. 1994)).
 The burden, however “heavy,” is not oppressive or unrealistic. True, “[b]road
 allegations of harm, bereft of specific examples or articulated reasoning, are
 insufficient.”    Cendant Corp., 260 F.3d at 194.    However, here, defendants have
 demonstrated that they will suffer a clearly defined and serious injury if the



                                             8
Case 2:20-cv-10627-KM-ESK Document 39 Filed 12/28/20 Page 9 of 11 PageID: 977




 information contained in the Exhibits is publicly disclosed (ECF No. 28-3), and
 have cited to case law (ECF No. 36 p. 3) establishing that the material in the
 Exhibits is of the kind that courts will protect.     Millhouse, 674 F.App’x at 128.
 As such, the third factor in favor of sealing the Exhibits.
                 D.   Overbreadth
         As to the fourth factor, the Court examines whether the moving party’s
 request to seal is overbroad.     Bock, 2014 WL 1233039, at *3.    A motion to seal is
 overbroad where the moving party’s interest “can be adequately served by filing a
 more narrowly tailored” motion to seal.     Id. Defendants’ Index provides, “[a] less
 restrictive alternative to sealing the Exhibits is not available … Cigna [was
 required to] submit Exhibits A and B in response to the Court’s Procedural Order
 … to establish that some of the benefit plans at issue do not contain anti-
 assignment provisions.     Cigna has submitted only those portions of the summary
 plan descriptions which are necessary to establish this.”     (ECF No. 28-4.)
         I find that defendants have no less restrictive alternative to sealing the
 Exhibits, which should be sealed in their entirety.       As a practical matter, the
 Procedural Order directed defendants to submit a sur-reply addressing an
 argument raised for the first time in plaintiff’s reply brief, and thus, effectively
 required defendants to submit the Exhibits.         (ECF No. 21 p. 2.)     Defendants
 selected “only those pages necessary to rebut [plaintiff]’s argument” that
 defendants failed to demonstrate that the benefit plans at issue exist.      (ECF No.
 36 p. 1 (emphasis added).)      As such, the Exhibits were filed solely to address the
 issue of subject matter jurisdiction.      Ultimately, Judge McNulty was satisfied
 that the content of the Exhibits (ECF No. 23) established federal question
 jurisdiction.    (ECF Nos. 32, 33.)
        The issue becomes whether defendants could have sought a less restrictive
 alternative to sealing the Exhibits in their entirety.   Plaintiff essentially proposes
 that defendants should have to redact portions of the Exhibits, which would leave



                                             9
Case 2:20-cv-10627-KM-ESK Document 39 Filed 12/28/20 Page 10 of 11 PageID: 978




  some of the information publicly available.     In this case, plaintiff’s proposal is
  neither reasonable nor tenable.    Defendants have adequately established that the
  Exhibits should be sealed in their entirety, since DiManno has declared that the
  information in the Exhibits: (i) is the product of private contractual negotiations
  between Cigna and its clients; (ii) is confidential and proprietary; and (iii) if
  disclosed, would harm Cigna.      (ECF No. 28-3 ¶¶ 8–12.)   There is no meaningful
  way for the Court to discern which portions of the Exhibits should be redacted (and
  which portions should be left alone).   From DiManno’s sworn statements, it would
  seem the Exhibits must be sealed in their entirety.          And since defendants
  prepared the Exhibits solely to clarify the issue of subject matter jurisdiction, the
  Exhibits appear to involve no matters of legitimate public concern that would
  otherwise warrant disclosure, in whole or in part.     The fourth factor weighs in
  favor of sealing the Exhibits.
               E.   Balancing
          Finally, having evaluated each of the factors under Local Civil Rule
  5.3(c)(3), my ultimate decision must derive from a balancing test placing the
  specific need for privacy against the general presumption of public access.   Pansy,
  23 F.3d at 787.   For the reasons stated, I find that defendants have sufficiently
  demonstrated a specific need for privacy to the information in the Exhibits, which
  overcomes the general presumption of public access.
          Accordingly,

                                          ORDER


        IT IS on this 28th day of December 2020 ORDERED that:

        1.    Defendants’ Motion to Seal (ECF No. 28) is GRANTED.

        2.   The Clerk of the Court is directed to seal “Exhibits A and B” (ECF No.
23) to the Second Declaration of Steven L. Penaro, Esq. (ECF No. 22-2).



                                           10
Case 2:20-cv-10627-KM-ESK Document 39 Filed 12/28/20 Page 11 of 11 PageID: 979




       3.   The Clerk of the Court is directed to terminate the Motion at ECF No.
28.


                                               /s/ Edward S. Kiel
                                             EDWARD S. KIEL
                                             UNITED STATES MAGISTRATE JUDGE




                                       11
